DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 2, 3, 5, 7, 8, 11, 12, 14, 15, 20, 21, 24-28, 30, 31, 37-39, 41-145, and 147 are canceled.
	Claims 4, 6, 9, 10, 13, 16, 22, 23, 29, 32-34, and 36 are amended.
	Claims 1, 4, 6, 9, 10, 13, 16-19, 22, 23, 29, 32-36, 40, and 146 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Reference to Color Drawings
The specification is objected to because the ‘Brief Description of Figures’ makes reference to colors representing certain aspects that are not found in FIG. 1C (see ¶ [0043]).  No color drawings are present and no Petition for Color Drawings is found in the prosecution history of the instant application. In order to overcome this objection Applicant may amend the specification to remove references to colors. Alternatively, should Applicant desire the presence of color drawings the following is required: 1) the submission of ‘Petition for Color Drawings under 35 C.F.R. 1.84’ for the acceptance of color drawings; and 2) amending the specification to include the following language as the first paragraph of the brief description of the drawings:


Accordingly, appropriate correction is required. 

Requirement for Unity of Invention
As provided in 37 C.F.R. 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”. Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. 1.475(e).

When Claims are directed to Multiple Categories of Invention
As provided in 37 C.F.R. 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)    A product and a process specially adapted for the manufacture of said product; or

(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R. 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4, 6, 9, 10, 13, 16-19, 22, 23, 29, 32-36, and 146; drawn to a system comprising a first polymerase domain attached to a first interaction component (b) a second polymerase domain attached to a second interaction component and a reporter gene under the control of a heterologous promoter, where the first and second polymerase domains are truncated portions of a polymerase, a cell comprising said system, and a kit comprising these components.
Group II, claim 40; drawn to a method for optimizing interactions of at least first and second interaction components.


Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I and II is “a first polymerase domain attached to a first interaction component, a second polymerase domain attached to a second interaction component, and a nucleic acid construct comprising a reporter gene under the control of a heterologous promoter responsive to polymerase activity from the first and second polymerase domains when the first and second interaction components interact.” However, U.S. Patent Application Publication No. 2015/0368625 (see ‘Information Disclosure Statement’, filed 08 
Therefore, Groups I and II lack unity of invention under 37 C.F.R. 1.475 since the groups are not unified by the same or corresponding special technical feature linking the inventions because the groups lack a special technical feature that defines a contribution which each of the claimed inventions, considered as a whole, makes over the prior art each group; and are directed to a different uses and involve different method steps.
Accordingly, there is no same or corresponding special technical feature unifying Groups I and II that defines a contribution over the prior art and, thereby, the groups lack unity.

Species Election I – First and Second Polymerase Domains and the Corresponding Attached First and Second Interaction Components (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different polymerase domains and the corresponding attached interaction components.
Applicant should elect a first polymerase domain, a second polymerase domain, along with the interaction components that are attached to each of these domains.
The ‘First and Second Polymerase Domains and the Corresponding Attached First and Second Interaction Components’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The polymerase domains differ from one another with respect to their sequence structure. Similarly, the interaction components differ from one another with respect to their chemical structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
First and Second Polymerase Domains and the Corresponding Attached First and Second Interaction Components’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Species Election II – Reporter Gene and Heterologous Promoter (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different reporter genes and promoters.
Applicant should elect a specific reporter gene and heterologous promoter.
The ‘Reporter Gene and Heterologous Promoter’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Reporter Gene and Heterologous Promoter’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Dominant Negative Polypeptide (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different dominant negative polypeptides.
Applicant should elect a specific dominant negative polypeptide.
The ‘Dominant Negative Polypeptide’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The dominant negative polypeptides differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Dominant Negative Polypeptide
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election IV – Third Interaction Component (Applicable to All Groups)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different third interaction components.
Applicant should elect third interaction component.
The ‘Third Interaction Component’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Third Interaction Component’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. 1.48(b) and by the fee required under 37 C.F.R. 1.17(i).

Rejoinder

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See M.P.E.P. § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See M.P.E.P. § 804.01.

Election
must include (i) an election of an invention (e.g., Group I and II) to be examined; and (ii) identification of the claims encompassing the elected invention even though the requirement may be traversed (37 C.F.R. 1.143).
Further, if Group I or III is elected.  Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘First and Second Polymerase Domains and the Corresponding Attached First and Second Interaction Components’ (Species Election I); (ii) an election of a ‘Reporter Gene and Heterologous Promoter’ (Species Election II); (iii) an election of a ‘Dominant Negative Polypeptide’ (Species Election III); (iv) an election of a ‘Third Interaction Component’ (Species Election IV); and (v) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636